Citation Nr: 1217456	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-33 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a onetime payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran, who is the appellant, served in the Armed Forces of the United States from February 1941 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of decision in May of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines. 


FINDING OF FACT

The Veteran did not serve in the organized military forces of the Government of the Commonwealth of the Philippines pursuant to military order of the President dated July 26, 1941; or as a Philippine Scout under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (New Philippine Scouts). 


CONCLUSION OF LAW

The criteria for a onetime payment from the Filipino Veterans Equity Compensation fund are not met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.9, 3.40 (2011). 







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

In this case, the material facts are not in dispute, and the issue at hand of whether the Veteran has qualifying service for a one-time payment from the Filipino Veterans Equity Compensation Fund is limited to statutory interpretation.  When the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the law as mandated by statue, and not the evidence, is dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. App. 227 (2000); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

The Board therefore finds that the VCAA's duty to notify and to assist do not apply.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a one-time payment from the Filipino Veterans Equity Compensation Fund of 2009.  







Governing Law

A person eligible for payment from the Filipino Veterans Equity Compensation Fund is any person who was discharged or released from service under conditions other than dishonorable, and served before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the U.S. pursuant to the military order of the President dated July 26, 1941, including among such military forces, organized guerilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the U.S.; or in the Philippine Scouts under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945.

Section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (P.L. 190) applies to persons that enlisted between October 6, 1945, and June 30, 1947, with the Armed Forces of the United States with the consent of the Philippine government, pursuant to section 14 of the Armed Forces Voluntary Recruitment Act of 1945.  See 38 C.F.R. § 3.40(b).

Service in the Commonwealth Army of the Philippines means service in the Armed Forces of the United States pursuant to the Military Order of the President of the United States dated July 26, 1941.  38 C.F.R. § 3.40(c).

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD-214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: 





(1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

Facts 

The Veteran alleges qualifying service for compensation under the Filipino Veterans Equity Compensation Fund.  He specifically alleges that he served as a Philippine Scout under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945.  

The evidence includes a carbon copy of an Honorable Discharge record (WD AGO Form 53-55) of enlisted service as a Philippine Scout from February 19, 1941, to August 17, 1945; and a carbon copy of an Honorable Discharge record of enlisted service as a Philippine Scout from August 18, 1945, to June 30, 1946, in the U.S. Army.

In September 1946, it was certified that the Veteran enlistment on February 19, 1941 and was discharge on August 17, 1945.

In 1948, it was certified that the Veteran served from August 18, 1945, to June 30, 1946.  

The Veteran does not allege any other military service.  








Analysis

The copies of the separation documents are accepted as proof of the Veteran's military service.  38 C.F.R. § 3.203(a).

As for the Veteran's initial service as a Philippine Scout, the enlistment in February 1941 was before July 26, 1941, the date that the Philippine Commonwealth Army was called into the service of the Armed Forces of the United States. 38 C.F.R. § 3.40(c).

Additionally, the Veteran's reenlistment in August 18, 1945, as a Philippine Scout was before the October 6, 1945, the enactment of the Armed Forces Voluntary Recruitment Act of 1945.  38 C.F.R. § 3.40(b (Service of persons enlisted under Section 14, Pub. L. 190, 79th Congress (Act of October 6, 1945)).

The Veteran consequently does not meet the criteria for compensation from the Filipino Veterans Equity Compensation Fund as a person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the U.S. pursuant to the military order of the President dated July 26, 1941, or as a person who served in the Philippine Scouts under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).

The Veteran is therefore not legally entitled to compensation from the Filipino Veterans Equity Compensation Fund under Section 1002 of the American Recovery and Reinvestment Act, Pub. L. No. 111-5.  As there is no legal basis to substantiate the claim, it must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 









ORDER

Entitlement to a onetime payment from the Filipino Veterans Equity Compensation Fund is denied. 


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


